Opinion issued September 25, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00833-CR
          01-03-00923-CR
____________

ROBERT CASPER MAY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District Court
Burleson County, Texas
Trial Court Cause No. 11,802 (Counts I and II)



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain these appeals.  Appellant was
sentenced for two counts of aggravated sexual assault on April 29, 1998.  The
deadline for filing notice of appeal was May 29, 1998.  See Tex. R. App. P. 26.2(a)(1).
               Notice of appeal was filed on July 17, 2003, more than five years after the
deadline.  We must therefore dismiss the appeals for lack of jurisdiction.  Slaton v.
State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996).
               The appeals are dismissed.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).